Citation Nr: 0108413	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed eye disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the RO.  

In February 1998, the veteran was scheduled to testify at a 
hearing before a Member of the Board; however, the veteran 
withdrew his hearing request.  

In April 1998, the Board remanded the case for further 
development.  

In February 2000, the Board denied service connection for 
tinnitus, a claimed right hip disorder and a claimed 
disability manifested by headaches, on the grounds that the 
claims were not well grounded.  The issue of service 
connection for a claimed eye disorder was remanded for 
additional development.  

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This law provides, among other things, that any veteran whose 
claim was denied or dismissed by VA, the United States Court 
of Appeals for Veterans Claims or the United States Court of 
Appeals for the Federal Circuit from July 14, 1999, to 
November 9, 2000, on the basis that it was not well grounded, 
as that term was formerly used in 38 U.S.C.A. § 5107(a), may 
have his or her claim readjudicated under the new law.  

In light of the newly enacted statute, the veteran is hereby 
advised that if he wishes to have his claims of service 
connection for tinnitus, a claimed right hip disorder and a 
claimed disability manifested by headaches readjudicated 
pursuant to the new law, he must affirmatively communicate 
that intent, and his request must be received by VA no later 
than November 9, 2002.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



REMAND

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The veteran alleges that he has an eye disorder that was 
incurred in an automobile accident in 1947, prior to service.  
He maintains that the disorder was aggravated by his period 
of service.  

In a March 1999 letter, the veteran's treating 
ophthalmologist, Edward G. Buckley, M.D., indicated that, 
although the veteran had sustained the injury prior to 
military service, the intense visual tasks required for 
military service "certainly [had] an impact on eye muscle 
difficulties and [could] cause symptoms to become 
aggravated."  

The veteran's representative noted that the RO had found the 
claim to be not well grounded and never afforded the veteran 
a medical examination.  The Board agrees that the veteran 
should be afforded an examination.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for an eye disorder since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the veteran's claimed 
eye disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
All indicated testing should be done in 
this regard.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current eye disability due to 
disease or injury that was aggravated by 
the visual tasks in his military service.  
The examiner should specifically address 
the March 1999 letter of Dr. Buckley.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




